Citation Nr: 0424350	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  99-15 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to April 14, 1994 for 
a 100 percent evaluation for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The Board initially denied the veteran's claim in December 
2000.  The veteran appealed that denial to the United States 
Court of Appeals for Veterans Claims (Court), and, in April 
2001, the Court vacated the December 2000 decision and 
remanded the case back to the Board.  The Board again denied 
the veteran's claim in May 2002.  Again, the veteran 
appealed, and, in June 2003, the Court granted a joint motion 
of the veteran and the Secretary of Veterans Appeals to 
vacate and remand the decision.  Subsequently, the Board 
remanded this case back to the RO in November 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's claim for an increased evaluation for PTSD 
was received on April 14, 1994, and entitlement to a 100 
percent evaluation was not shown prior to that date.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
April 14, 1994 for a 100 percent evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  
Moreover, the veteran has been afforded several VA 
examinations addressing his service-connected PTSD.  

The Board is also satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate his claim 
has been met.  The RO described such evidence in a March 2004 
letter.  By this letter, the RO has also notified the veteran 
of exactly which portion of that evidence (if any) was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was further notified that he should 
submit any additional records that he had in support of his 
claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in the March 2004 
letter was not given prior to the first AOJ adjudication of 
the veteran's claim, the notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board.  After the notice was provided, the case was 
readjudicated, and a new Supplemental Statement of the Case 
was issued to the veteran in June 2004.  The veteran has thus 
been provided with every opportunity to submit evidence and 
argument in support of his claim, as well as to respond to VA 
notices.  As such, the Board is satisfied that no prejudice 
to the veteran will result from an adjudication of his claim 
in this Board decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

38 U.S.C.A. § 5110(b)(2) provides that, in cases involving a 
claim for an increased evaluation, the effective date will be 
the earliest date as of which it was factually ascertainable 
that an increase in disability occurred if the claim is 
received within one year from such date.  See also 38 C.F.R. 
§ 3.400(o)(2) (providing that, if the claim is not received 
within one year from such date, the effective date is the 
date of receipt claim); Harper v. Brown, 10 Vet. App. 125, 
126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year 
of the increase).  As such, determining whether an effective 
date assigned for an increased evaluation is proper under the 
law requires: (1) a determination of the date of the receipt 
of the claim for the increased evaluation, and (2) a review 
of all the evidence of record to determine when an increase 
in disability was "ascertainable."  Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).

Also, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).  "Claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2001); see 
also Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

In this case, the veteran's initial claim for service 
connection for PTSD was received by the RO on October 21, 
1991.  The RO denied this claim in a January 1992 rating 
decision.  The veteran initiated an appeal of this decision, 
and, in March 2003, the RO granted service connection for 
PTSD and assigned a 30 percent evaluation as of October 21, 
1991.  The veteran did not appeal this decision.  

Subsequently, on April 14, 1994, the RO received the 
veteran's current claim for an increased evaluation for PTSD; 
the current 100 percent evaluation was subsequently assigned 
in a December 1998 Board decision.  As to evidence prior to 
April 14, 1994, a  report of VA hospitalization from April 11 
to April 15 in 1994 indicates a PTSD diagnosis and a Global 
Assessment of Functioning (GAF) score of 75, and the RO 
subsequently received further treatment records concerning 
this hospitalization.  The only other records dating from the 
year prior to April 14, 1994 are some counseling records from 
January 1994, which are largely devoid of information 
addressing the severity of the veteran's PTSD. 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 10 percent 
evaluation was warranted for emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment, less than would warrant a 30 percent evaluation.  
(As the current criteria of Diagnostic Code 9411 were not in 
effect during the time period at issue, the Board will not 
consider it here.)

A 30 percent evaluation was in order in cases of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, where the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

A 50 percent disability evaluation encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

A 70 percent evaluation was warranted for situations where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment. 

A 100 percent evaluation was in order in cases where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior; and a demonstrable 
inability to obtain or retain employment.

In this case, the Board has reviewed the evidence of record 
and observes that the psychiatric records from the year prior 
to April 14, 1994 contain no findings suggesting that an 
evaluation in excess of 30 percent was warranted for the 
veteran's PTSD.  There is very little evidence of treatment 
during this period, and the GAF score of 75 contained in the 
April 1994 VA hospital report signifies slight and transient 
symptoms under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  Clearly, subsequent psychiatric records showed 
increased PTSD symptoms.  The records dated from the year 
prior to April 14, 1994, however, contain no evidence 
supporting an evaluation in excess of 30 percent.

After reviewing all of this evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an effective date prior to April 14, 
1994 for a 100 percent evaluation for PTSD, and this claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to an effective date prior to April 
14, 1994 for a 100 percent evaluation for PTSD is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



